Citation Nr: 0421594	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-14 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus 
Type 2, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial rating greater than 10 percent 
for coronary artery disease and myocardial infarction as 
secondary to the service-connected diabetes mellitus type 2 
associated with herbicide exposure.  

3.  Entitlement to an initial rating greater than 10 percent 
for the residuals of a cerebral vascular accident with 
hemorrhage as secondary to the service-connected diabetes 
mellitus type 2 associated with herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 RO decision that granted two 
initial 10 percent ratings for coronary artery disease and 
myocardial infarction and cerebral vascular accident with 
hemorrhage, both disabilities secondary to the veteran's 
service-connected diabetes mellitus Type 2.  In February 
2002, the RO received the veteran's timely appeal of the RO's 
initial grant of service connection for his heart and 
residuals of stroke disabilities.  

This case also arises on appeal from a March 2003 RO decision 
that continued a 20 percent evaluation for the veteran's 
diabetes mellitus Type 2.  By way of history, in a November 
2001 rating action, the RO granted service connected for 
diabetes.  The veteran failed to timely appeal this decision.  
In September 2002, the RO received the veteran's increased 
rating claim for his service-connected diabetes.  

In July 2003, the veteran appeared for a videoconference 
hearing that was held before the undersigned Acting Veterans 
Law Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

In this case, the RO assigned an initial 10 percent rating 
for coronary artery disease and myocardial infarction 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005 
(2003).  The Board notes that prior to the veteran's appeal, 
the criteria for rating cardiovascular disease was revised, 
effective January 12, 1998.   Since the veteran's claim was 
received in May 2001, the revised criteria effective from 
January 12, 1998 is applicable.  

Also, the RO assigned an initial 10 percent rating for the 
residuals of a cerebral vascular accident with hemorrhage 
evaluated under 38 C.F.R. § 4.124a, DC 8009 (2003).  This 
rating code states that the vascular conditions are to be 
evaluated as 100 percent disabling for six months.  
Thereafter, the residuals are to be evaluated, with a minimum 
evaluation of 10 percent disabling. 

Since the veteran has contended that his heart disorder and 
residuals of the cerebrovascular accident warrant higher 
initial evaluations, the RO must consider whether ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran, during his hearing testimony dated July 2003, 
indicated that he had recently received treatment for his 
diabetes mellitus type 2, coronary artery disease, and 
cerebral accident with hemorrhage.  Specifically, he 
indicated he receives ongoing treatment for his heart 
conditions from the Erie VA Medical Center (VAMC).  Further, 
the veteran testified that he was scheduled to undergo a 
stress a few days after the hearing, had a computed axial 
tomography (CAT) scan at the Buffalo VA Hospital, and 
received neurologic treatment at the Pittsburgh VAMC.  

As these medical records may contain evidence crucial to the 
outcome of the veteran's case, these records, and any other 
relevant outstanding medical records, should be obtained and 
associated with the veteran's claims folder before a decision 
is rendered.  VA is required to seek all relevant treatment 
records.  38 U.S.C.A. § 5103A (West 2002).  In any event, the 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Additionally, the Board notes that in August 2002, the 
veteran underwent a VA heart examination to determine the 
severity of his service-connected heart disabilities.  In 
this case, the VA examination did not evaluate the veteran's 
heart disability in metabolic equivalents (METS).  Given that 
the veteran seeks a higher initial rating for his coronary 
artery disease, the Board is of the opinion that the veteran 
should now be provided a VA examination to properly determine 
the etiology and severity of his current heart condition.  
Further development of the veteran's claims is required 
because the record does not contain sufficient information to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002). 

As noted above, the veteran seeks a higher initial rating for 
residuals of his service-connected cerebrovascular accident.  
In his September 2002 substantive appeal (VA Form 9), the 
veteran reported having "very serious residuals" of his 
cerebral vascular accident that included chronic headaches, 
dizziness, memory loss, impaired speech, and constant 
fatigue.  The Board notes that there is no citation to 
diagnostic codes relating to residual impairment (eg. 
Diagnostic Codes 8045-8207).  In this case, a VA examination 
is necessary to determine the nature and severity of any 
residuals of his service-connected cerebrovascular accident 
residuals.  

Accordingly, this issue is hereby REMANDED for the following 
development:

1.	The RO should obtain any treatment 
records for the veteran's diabetes, heart, 
and stroke residuals disabilities from the 
VAMC's in Erie, Pittsburgh, and Buffalo 
dated from 2001 to the present, to include 
any clinical or diagnostic test reports.  

2.	The veteran should undergo a VA heart 
examination to determine the current 
severity of his service-connected heart 
disease disability.  The entire claims 
file must be made available to the 
examiner designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner should describe all symptoms of 
the veteran's current atherosclerotic 
heart disease in detail.  The examiner 
must provide the METs level, determined by 
exercise testing, at which symptoms of 
dyspnea, fatigue, angina, dizziness, or 
syncope result.  If exercise testing is 
medically contraindicated, the examiner 
should provide an estimate of the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing, or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, or 
syncope.

3.  	The veteran should undergo an 
examination by an appropriate specialist 
to identify the residuals of the veteran's 
cerebral vascular accident with hemorrhage 
and the current severity of those 
residuals.  All studies deemed appropriate 
should be performed and all findings 
should be set forth in detail.  The claims 
folder must be made available to the 
examiner.  The examiner should describe 
any residuals of the cerebral vascular 
accident and ascertain the current 
severity of those residuals.  The examiner 
should provide reasons for any opinions.

4.	To help avoid future remand, the RO 
must ensure that all requested development 
has been completed, to the extent 
possible, in compliance with this remand. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.	After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claims on appeal. Thereafter, if the 
benefit sought is not granted, a 
supplemental statement of the case should 
be issued, with an appropriate opportunity 
to respond. The case should then be 
returned to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


